DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims recite receiving, determining, providing limitations, which falls into the abstract idea groupings of (b) Certain Methods Of Organizing Human Activity ** fundamental economic principles or practices (including hedging, insurance, mitigating risk) commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)** 

	The recited limitations are not indicative of integration into a practical application.  In particular, the claims only recite the following additional elements, processor, medium, smartphone, varied provider computer devices.  These additional elements are recited at a high-level of generality such that in conjunction with the abstract limitations, they amount to no more than:	
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); 
processor, medium, smartphone, provider computer devices.  
	The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial 
The dependent claims  further narrow the abstract idea and do not contain any elements that could be considered significantly more and therefore, do nothing to remedy the deficiencies. Accordingly the claims 1-20 are not patent eligible.	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alonzo-Reynaud et al U.S. Pre-Grant Publication No. 20170116546 A1, hereinafter  
As per Claims 1, 10, 12 and 20, Alonzo-Reynaud teaches 
one or more computer processor (see para. 55-56); and
one or more non-transitory computer readable medium storing computer executable
code that when executed by the one or more computer processor cause the one or
more computer processor to (see para. 6 and 55-56):
receive, from one or more service-provider computer device, an availability status
of a plurality of service providers, the availability status consisting of one of
available and unavailable (see para. 161 and fig. 37);
receive, from a requester smartphone (see para. 63), a query from a service user comprising a request for available service providers having an availability status of available (see para. 130), wherein the query is accompanied by current location data associated with the requester smartphone (see para. 82-83);
determine transit time between the service user and each available service
provider based on the current location data associated with the requester
smartphone, location data associated with each service provider (see para. 73 and 75), 
determine one or more matching service provider from the plurality of available
service providers (see para. 120), 
provide, to the requester smartphone, the matching service providers (see para. 130);
receive, from the requester smartphone, an appointment request for an
appointment for the service user with a selected service provider out of the

Alonzo does not explicitly teach the limitation taught by Ahani 
determine one or more matching service provider from the plurality of available
service providers based at least on the determined transit time between the service user and each service provider being a shorter duration than a predetermined-transit-time threshold from a current time of the query (see para. 72-73)
wherein the predetermined-transit-time threshold is a maximum duration of
time allowed for the service user to arrive at a location of the matching service
provider (see para. 73);
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Alonzo to include the teachings of Ahani to allow for the reallocation of resources, as taught by the cited portion of Ahani.
Alonzo does not explicitly teach the limitation taught by Kinsey II
provide, to the one or more service-provider computer device of the selected
service provider, the appointment request (see para. 320-321);
receive, from the one or more service-provider computer device of the selected
service provider, an acceptance of the appointment request (see para. 320-321); and
provide, to the requester smartphone, the acceptance of the appointment
request (see para. 320-321 and 16); a record of the appointment request and the acceptance of the appointment request (see para. 311 and 345). The motivation is the same as opined above. 
Alonzo does not explicitly teach mapping directions to a service provider. Nardulli describes this feature (see para. 72).

As per Claims 4, 11 and 15, Alonzo in view of Ahani in further view of Kinsey and Nardulli teach the limitation of claim 1 as described above.  Alonzo further teaches wherein the computer executable code that when executed by the one or more computer processor further causes the one or more computer processor to:
receive, from the one or more service-provider computer device, information indicative of characteristics of the one or more service provide (see para. 132);
wherein the query from the service user further comprises one or more desired
characteristics of the available service providers (see para. 81); and
wherein determining one or more matching service provider from the plurality of
available service providers, is further based on the desired characteristics matching the received characteristics (see para. 81).
As per Claims 5 and 16, Alonzo in view of Ahani in further view of Kinsey and Nardulli teach the limitation of claim 4 as described above.  Alonzo further teaches wherein the desired characteristics comprise one or more of cost, location, skill level, certifications, customer ratings, business name, type of business, and services available (see para. 132).
As per Claims 6 and 13, Alonzo in view of Ahani in further view of Kinsey and Nardulli teach the limitation of claim 4 as described above.  Alonzo does not explicitly teach the limitation taught by Ahani wherein the computer executable code that when 
provide, to the service-provider computer device of the selected service provider,
information indicative of movement of the service user in real time as the service user travels to the selected service provider based on the location data associated with the requester smartphone and the location data associated with the selected service provider (see para. 69). The motivation is the same as opined above. 
As per Claims 7 and 18, Alonzo in view of Ahani in further view of Kinsey and Nardulli teach the limitation of claim 1 as described above.  Alonzo does not explicitly teach the limitation taught by Ahani wherein determining transit time between the service user and each available service provider is further based on modality of travel of the service user (see para. 33).  The motivation is the same as opined above. 
As per Claims 8 and 19, Alonzo in view of Ahani in further view of Kinsey and Nardulli teach the limitation of claim 1 as described above.  Alonzo does not explicitly teach the limitation taught by Ahani wherein determining transit time between the service user and each available service provider is further based on one or more of a route of travel of the service user, local traffic laws, road conditions, environmental conditions, time of day, historical traffic data, and traffic reports (see para. 72-73).
As per Claim 9, Alonzo in view of Ahani in further view of Kinsey and Nardulli teach the limitation of claim 1 as described above. Alonzo does not explicitly teach the limitation taught by Ahani wherein the computer executable code that when executed by the one or more computer processor causing the one or more computer processor to 
Alonzo-Reynaud et al U.S. Pre-Grant Publication No. 20170116546 A1, hereinafter “Alonzo” in further view of Ahani U.S. Pre-Grant Publication No. 2018/0374020 A1 and Kinsey II U.S. Pre-Grant Publication No. 2014/0136443 A1 and Nardulli et al. 2001/0051885 and Official Notice.
As per Claim 2, Alonzo in view of Ahani in further view of Kinsey and Nardulli teach the limitation of claim 1 as described above. Alonzo does not explicitly begin a countdown of time at the predetermined-transit-time threshold; and
provide the countdown of time at the predetermined-transit-time threshold to at least one of the service user and the selected service provider. Official Notice us taken that counting down a remaining time left with respect to an appointment threshold was old and well known at the time the invention was filed. One of ordinary skill in the art would have found it obvious to modify the systems of the cited references to include the teachings of Official Notice to provide a notification to a user. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONYA S JOSEPH whose telephone number is (571)270-1361. The examiner can normally be reached M-F 6:30-2:30, First Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONYA JOSEPH/Primary Examiner, Art Unit 3628